UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4308



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MAURICE A. PARKER,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:01-cr-00338-DKC)


Submitted:   August 30, 2006                 Decided:   October 4, 2006


Before WILKINS, Chief Judge, and WILLIAMS and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Davis, Christopher M. Davis, DAVIS & DAVIS, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Kwame J. Manley, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice A. Parker appeals his sentence.                 In United

States v. Parker, No. 04-4195, 2006 WL 53819 (4th Cir. Jan. 11,

2006) (unpublished), we affirmed his conviction for         possession of

a firearm by a convicted felon, but vacated and remanded his

sentence for resentencing in light of the rules announced in United

States v. Booker, 543 U.S. 220 (2005). At the resentencing, Parker

objected to a four-level increase to his offense level for having

possessed the firearm in connection with another felony offense,

possession of a stolen vehicle.        See U.S. Sentencing Guidelines

Manual § 2K2.1(b)(5) (2001).          On appeal, Parker contends the

district court clearly erred in finding his unlawful firearm

possession was in connection to another felony offense. Finding no

error, we affirm.

          We review a district court’s findings at sentencing for

clear error and its legal determinations de novo. United States v.

Daughtrey,    874   F.2d   213,   217-18   (4th   Cir.   1989).     Section

2K2.1(b)(5) provides for a four-level enhancement if:

     the defendant used or possessed any firearm or ammunition
     in connection with another felony offense; or possessed
     or transferred any firearm or ammunition with knowledge,
     intent, or reason to believe that it would be used or
     possessed in connection with another felony offense.

We have noted that “[t]he purpose of this enhancement is to ensure

that a defendant receives more severe punishment if, in addition to

committing a firearms offense within the scope of § 2K2.1, he


                                   - 2 -
commits a separate felony offense that is rendered more dangerous

by the presence of a firearm (or facilitates another person’s

commission of an offense involving a firearm).”*         United States v.

Blount, 337 F.3d 404, 406 (4th Cir. 2003).         There must be evidence

that the firearm must have some purpose or effect with respect to

the predicate felony and its presence cannot be the result of

accident or coincidence.      Id. at 411.   The Government can meet its

burden by showing that the gun was present for protection or to

embolden the actor.      United States v. Lipford, 203 F.3d 259, 266

(4th Cir. 2000) (analyzing “in relation to” in 18 U.S.C. § 924(c)

(2000)).

           We find the district court did not clearly err in finding

Parker possessed the firearm, found underneath the front seat, in

connection to the stolen car. Accordingly, we affirm the sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      The “in connection with” is analogous to “in relation to”
contained in 18 U.S.C. § 924(c) (2000). United States v. Blount,
337 F.3d 404, 411 (4th Cir. 2003).

                                  - 3 -